WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent because the admission of the out-of-court statement by a co-defendant who refused to testify at trial was nonprejudicial. RCr 9.24.
Instructions were submitted to the jury on four counts of robbery and Dodson was convicted of only two counts in which he was positively identified by both victims. Even though the codefendant’s statement implicated Dodson as a participant in all four robberies, the jury discounted the statement and returned convictions only when there was positive identification by the victims.
The testimony of the two victims alone is enough to sustain the convictions on Counts 6 and 7. Consequently, the impact of the statement by the codefendant is harmless when considered with the not guilty verdicts on the charges where there was no eye witness identification.
STEPHENSON, J., joins in this dissent.